Citation Nr: 0826085	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  07-16 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than April 2, 1996, 
for the assignment of a 100 percent evaluation for 
schizophrenia.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran served on active duty from November 1981 to May 
1989.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a October 2006 rating decision from 
the Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran testified at a hearing at 
the RO before the undersigned in June 2008.  

This case was advanced on the docket, pursuant to 38 C.F.R. § 
20.900(c). 


FINDINGS OF FACT

1.  By rating decision of December 1997, an increased, 100 
percent, rating was awarded for schizophrenia, effective 
April 2, 1996.

2.  The veteran was notified of the grant and her appellate 
rights in a letter of December 1997; no appeal was filed.

3.  In May 2006, the veteran filed a claim for entitlement to 
an effective date earlier than April 2, 1996, for the 
assignment of the increased, 100 percent, rating for 
schizophrenia.


CONCLUSION OF LAW

An effective date earlier than April 2, 1996, for the 
assignment of a 100 percent evaluation for schizophrenia is 
not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (b)(2)(o)(2) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating decision of December 1997, an increased, 100 
percent, rating was awarded for schizophrenia, effective 
April 2, 1996.  The veteran was notified of the grant and her 
appellate rights in a letter of December 1997; no appeal was 
filed.  In May 2006, the veteran filed a claim for 
entitlement to an effective date earlier than April 2, 1996, 
for the assignment of the increased, 100 percent, rating for 
schizophrenia.  She requested a 100 percent rating effective 
from separation from service in 1989.  

When a rating decision is final, only a request for a 
revision premised on clear and unmistakable error (CUE) could 
result in the assignment of an earlier effective date.  Rudd 
v. Nicholson, 20 Vet. App. 296 (2006) (there can be no 
freestanding claims for earlier effective dates).  The 
claimant had one year from notification of the December 1997 
RO decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision, and the decision became 
final when an appeal was not perfected within the allowed 
time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 
3.160(d), 20.201, and 20.302(a).  Thus, an attempt to 
overcome finality in raising a freestanding claim must fail.

Based on the foregoing, an effective date earlier than April 
2, 1996, for a 100 percent rating for schizophrenia is not 
warranted.  When the law is dispositive against a claim, as 
here, the claim must be denied or the appeal terminated.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (comparing 
termination of a VA appeal for lack of legal merit to 
dismissal of a civil action from U.S. District Court under 
Fed. R. Civ. P. 12(b)(6) for failure to state a claim for 
which relief can be granted).

In August 2006, the RO sent the veteran a letter regarding 
the notice and assistance provisions of 38 U.S.C.A. §§ 5103 
and 5103A.  However, these provisions have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).


ORDER

An effective date earlier than April 2, 1996, for the 
assignment of a 100 percent evaluation for schizophrenia is 
denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


